Citation Nr: 1241296	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  08-36 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to service connection for bursitis.

3.  Entitlement to service connection for a tumor on the back.

4.  Entitlement to service connection for disability manifested by circulatory problems in the legs, to include as secondary to hypertension.  

5.  Entitlement to service connection for a rash.

6.  Entitlement to service connection for bicep tendonitis.  

7.  Whether the character of appellant's discharge for the period of service from July 13, 1990 to August 13, 1999 is a statutory bar to the receipt of VA benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran entered active duty in June 1977 and was separated from service in August 1999.  The period of service from July 13, 1990 to August 13, 1999 is considered dishonorable and a statutory bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The appeal was certified to the Board by the RO in St. Louis, Missouri.  

In April 2007, the RO furnished a statement of the case on the following issues: entitlement to an initial compensable evaluation for residuals of right hand frostbite; and entitlement to service connection for hearing loss, right hand ligament damage and right hand tendonitis.  A Form 9 was received in June 2007.  The Form 9 did not indicate intent to appeal the issues addressed in the April 2007 statement of the case and thus, those issues are not for consideration by the Board.  

The June 2007 Form 9 was accepted as a notice of disagreement on certain issues addressed in an April 2007 rating decision.  At this time, the Veteran indicated that he wanted a travel board hearing.  A statement of the case was furnished in October 2008 and in December 2008, the Veteran submitted a statement that was accepted as a substantive appeal.  The Veteran did not request a hearing at that time and in July 2012, the representative indicated that the claimant elected no hearing.  Under the circumstances of this case, any hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).  

In September 2012, the representative waived RO jurisdiction of additional evidence.  38 C.F.R. § 20.1304 (2012).

The Virtual VA eFolder has been reviewed.  

The issues of entitlement to increased evaluations for right and left knee disabilities have been raised by the record.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Evaluation for hypertension

In April 2007, the RO granted entitlement to service connection for hypertension and assigned a noncompensable evaluation from September 10, 1999.  The Veteran disagreed with the initial evaluation and subsequently perfected this appeal. 

Review of the claims folder shows that the Veteran's blood pressure readings have varied throughout the appeal period.  That is, the Veteran's hypertension is sometimes described as well-controlled and at other times is described as uncontrolled.  The claims folder contains extensive medical records which document elevated systolic and diastolic pressures.  For example, private medical records dated in June 2006 indicate that the Veteran had long-standing uncontrolled hypertension and elevated readings were documented (i.e., 221/115 and 250/101).  The Board notes that service connection for end stage renal disease was denied in September 2010 and it is unclear whether the elevated readings are related to essential hypertension or to nonservice-connected kidney disease.  

The Veteran has not been provided a VA examination to ascertain the current nature and severity of his service-connected hypertension.  The Veteran contends that his hypertension has worsened over the years and in July 2012, the representative essentially argued that an examination was needed.  Under the circumstances of this case, the Board agrees that an examination is warranted.  38 C.F.R. § 3.327 (2012); Green v. Derwinski, 1 Vet. App. 121 (1991).  

In making this determination, the Board acknowledges that the Veteran is currently incarcerated.  Notwithstanding, VA's duty to assist incarcerated veterans requires it to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board further acknowledges that it may not be possible for an incarcerated Veteran to be examined at a VA medical facility or for Veterans Health Administration (VHA) personnel to perform the examination at prison.  Available options, however, should be explored.  See M21-1MR, Part III.iv.3.A.11.d (Examinations of Incarcerated Veterans).  

Service connection

In April 2007, the RO in pertinent part denied entitlement to service connection for bursitis, a tumor on the back, circulation in the legs, skin rash, and biceps tendonitis.  The RO noted that these conditions did not occur during any honorable period of service.  The Veteran disagreed with these issues and subsequently perfected this appeal.  In his July 2012 statement, the Veteran argued that his service-connected hypertension causes problems with circulation in his legs.  

As discussed below, the Board is remanding the issue regarding the character of appellant's discharge for the period of service from July 13, 1990 to August 13, 1999.  The determination regarding character of discharge for this period could impact the service connection issues and thus, they are considered inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  At this time, final appellate action on the service connection issues would be premature.  

Character of discharge

In a January 2002 administrative decision, the RO determined that the character of discharge for the period of service from June 14, 1977 to August 13, 1999 was a statutory bar to VA benefits.  38 C.F.R. § 3.12 (2012).  

The Veteran disagreed with this decision and in a March 2004 administrative decision, the RO determined that the periods from June 14, 1977 to February 26, 1980 and from February 27, 1980 to March 11, 1984 were honorable for VA purposes.  The period from March 12, 1984 to July 12, 1990 was considered dishonorable and a bar to VA benefits.  This decision did not address the period from July 13, 1990 to August 13, 1999.  

In June 2004, the RO furnished a statement of the case, which addressed only the period from March 12, 1984 to June 12, 1990.  The Veteran submitted a statement in August 2004, which was accepted in lieu of a Form 9 as a substantive appeal.  

In May 2005, the RO issued another administrative decision.  This decision determined that the claimant's service from June 14, 1977 to July 12, 1990 was honorable for VA purposes; and that service from July 13, 1990 to August 13, 1999 was a statutory bar to VA benefits.  The RO noted that the dishonorable discharge for the Veteran's last period of service was the result of a sentence of a general court martial.  

By letter dated in May 2005, the Veteran was notified that since the issue of honorable service from March 13, 1984 to July 12, 1990 had been granted, his appeal was withdrawn.  He was further notified that he remained ineligible for benefits based on his service from July 13, 1990 to August 13, 1999.  

In October 2005, the Veteran submitted a statement titled "notice of appeal."  This statement was accepted as a notice of disagreement with issues addressed in a September 2005 rating decision.  The Veteran, however, also discussed the May 2005 letter and questioned how VA would only honor his discharge up until July 12, 1990 for VA purposes.  He argued that his time dating from July 13, 1990 up until the date that the convening authority approved his sentence was considered good or honorable service time.  In this regard, the Board notes that the Veteran's DD Form 214 indicates that he had continuous honorable active service from June 14, 1977 to August 26, 1993.  

On review, the Veteran has not been issued a statement of the case addressing the character of discharge for the period from July 13, 1990 to August 13, 1999.  Thus, the Board must remand this issue so that a statement of the case can be furnished.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should schedule the appellant for a VA hypertension examination.  In light of the appellant's incarceration, the AMC/RO and/or the local VHA Medical Examination Coordinator should confer with prison authorities to determine available options, if any.  See M21-1MR, Part III.iv.3.A.11.d.  If the examination is conducted by a VA examiner, all relevant medical records must be made available for review, either in the Virtual VA eFolder, or if the eFolder is not available, then via paper copies.  If the examination is conducted by someone at the prison, pertinent history should be summarized prior to the entry of any final opinions as requested below.  If it is not possible to conduct the examination, steps taken or reasons therefore should be set out in the claims folder.

In accordance with the latest worksheet for rating hypertension, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of hypertension.  The examiner is also requested to: (1) discuss whether various episodes of uncontrolled hypertension and elevated blood pressure readings are at least as likely as not part of the Veteran's service-connected essential hypertension or whether they are due to other nonservice-connected disabilities, to include end stage renal disease; and (2) identify any hypertensive complications, to include whether the Veteran has a disability manifested by circulatory problems in the legs that is proximately due to or aggravated by his service-connected hypertension.  A complete rationale for any opinion expressed must be provided.  

2.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

3.  The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim, to the extent possible.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012). 

4.  The AMC/RO must issue a statement of the case addressing whether the character of appellant's discharge for the period of service from July 13, 1990 to August 13, 1999 is a statutory bar to the receipt of VA benefits.  The Veteran and his representative should be advised that this issue will not be returned for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.  

5.  Upon completion of the foregoing development and any additional development deemed appropriate, the AMC/RO must readjudicate the issues of entitlement to an initial compensable evaluation for hypertension; and entitlement to service connection for bursitis, a tumor on the back, circulation in the legs, rash, and bicep tendonitis.  All applicable laws, regulations, and theories of entitlement should be addressed.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

